14 A.3d 1163 (2011)
418 Md. 369
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Patrick Joseph REDD, Respondent.
Misc. Docket AG No. 73, September Term, 2010.
Court of Appeals of Maryland.
March 9, 2011.

ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Patrick Joseph Redd, to disbar by consent from the practice of law.
The Court, having considered the Petition, it is this 9th day of March, 2011,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Patrick Joseph Redd, be and he is hereby disbarred by consent form the practice of law in the State of Maryland, and it is further,
ORDERED, that the Clerk of this Court shall remove the name of Patrick Joseph Redd from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).